Exhibit 10.1

 

WAIVER AGREEMENT

 

THIS AGREEMENT (the “Agreement”), effective as of August 12, 2005, is made and
entered into by and among Mueller Water Products, Inc., a Delaware corporation
(the “Company”), Mueller Group, Inc., a Delaware corporation (“Mueller Group”),
and [            ] (“Executive”).

 

WHEREAS, pursuant to the Agreement and Plan of Merger (the “Merger Agreement”)
dated as of June 17, 2005 among the Company, Walter Industries, Inc., a Delaware
corporation (“Walter”), JW MergerCo, Inc., a Delaware corporation (“MergerCo”),
and DLJ Merchant Banking II, Inc., a Delaware corporation (“DLJMB”), the Company
will merge with and into MergerCo (the “Merger”);

 

WHEREAS, upon consummation of the Merger, the Executive may be entitled to
receive a transaction bonus (the “Transaction Payment”) and, if the Executive is
terminated in connection with the Merger, the Executive will be entitled to
receive severance benefits (the “Severance Payments”) under the Employment
Agreement dated as of                      between Mueller Group and the
Executive (the “Employment Agreement”);

 

WHEREAS, the consummation of the Merger could result in the payment of the
Transaction Payment and Severance Payments to the Executive (Transaction
Payments and Severance Payments, together, the “Change of Control Payments”);

 

WHEREAS, the payment of the Change of Control Payments in connection with the
Merger could constitute “parachute payments” made in connection with a “change
in control” of a corporation, within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), which could result in the
imposition of certain excise taxes on Executive under Section 4999 of the Code
and in the loss of certain income tax deductions by the Company under
Section 280G of the Code if the value of any such “parachute payments”
constitutes “excess parachute payments,” within the meaning of Section 280G of
the Code;

 

WHEREAS, Section 280G(b)(5)(B) of the Code provides that payments which would
otherwise be “parachute payments” will not be subject to Sections 280G and 4999
of the Code if the payments are disclosed to and approved by the shareholders of
the corporation which is subject to the “change in control,” provided that such
approval is a condition to the recipient’s right to receive the payments in
question; and

 

WHEREAS, in order to ensure that the Change of Control Payments are not subject
to Sections 280G and 4999 of the Code, the Company and Executive have determined
that it is in their interest to enter into an agreement that limits the amount
of the Change of Control Payments and any other payments which would otherwise
constitute “parachute payments” subject to Section 280G of the Code to amounts
which would not result in “excess parachute payments” under Section 280G of the
Code, and pursuant to which the Company would undertake to formally obtain
approval by the Company’s shareholders pursuant to

 

--------------------------------------------------------------------------------


 

 

Section 280G(b)(5)(B) of the Code of any portion of the Change of Control
Payments which could give rise to “excess parachute payments”;

 

NOW THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the parties hereto agree as follows:

 

1.             Except as otherwise provided in Paragraph 2 below, in the event
that the Change of Control Payments or any other payment or benefit received or
to be received by Executive in connection with the Merger and/or the
transactions contemplated by the Merger Agreement (whether pursuant to the terms
of the Employment Agreement, the Merger Agreement or any other plan, arrangement
or agreement with the Company or its subsidiaries or affiliates) (all such
payments and benefits, being hereinafter called “Total Payments”) would as a
result of Section 280G of the Code not be deductible (in whole or in part) by
the Company, a subsidiary or affiliate thereof, or any other person making such
payment or providing such benefit, then, to the extent necessary to make such
portion of the Total Payments deductible (and after taking into account any
reduction in the Total Payments provided by reason of Section 280G of the Code
in such other plan, arrangement or agreement), any cash portion of the Total
Payments shall be reduced (if necessary, to zero).  For purposes of this
limitation, (i) no portion of the Total Payments the receipt or enjoyment of
which Executive shall have effectively waived in writing prior to their receipt
shall be taken into account, (ii) no portion of the Total Payments shall be
taken into account which in the opinion of tax counsel selected by the
Accounting Firm (as defined below) does not constitute a “parachute payment”
within the meaning of Section 280G(b) of the Code, including by reason of
Section 280G(b)(4)(A) of the Code, (iii) those Total Payments provided shall be
reduced only to the extent necessary so that the Total Payments (other than
those referred to in clauses (i) or (ii)) in their entirety constitute
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4)(B) of the Code or are otherwise not subject to disallowance
as deductions, in the opinion of the tax counsel referred to in clause (ii),
(iv) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by a nationally recognized
accounting firm selected by the Company’s Board of Directors (the “Accounting
Firm”) in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code, and (v) any value attributable to the acceleration of the lapse of the
restrictions on the sale of the common stock by reason of the Merger which is
included in the Total Payments shall be determined by the Accounting Firm in
accordance with the principles of Treasury Regulations Section 1.280G-1.

 

2.             Notwithstanding any other provision of this Agreement, the
limitation of Paragraph 1 above shall not apply to limit the Total Payments if,
in accordance with Section 280G(b)(5)(B) of the Code and Treasury Regulations
Section 1.280G-1, persons who, immediately prior to the Merger, own stock of the
Company possessing more than seventy five percent (75%) of the voting power of
all outstanding stock of the Company held by shareholders who will not directly
benefit from such approval, vote to approve any such payments or benefits, or
portion thereof, which would be subject to disallowance of deductions under
Section 280G of the Code absent such shareholder approval.

 

3.             The Company agrees to prepare and deliver to its shareholders by
September 1, 2005, the disclosure required by Section 280G(b)(5)(B) of the Code
with respect to the Total

 

2

--------------------------------------------------------------------------------


 

Payments and to simultaneously seek (and use its reasonable best efforts to
thereafter obtain), by written consent or written vote, the approval by the
Company’s shareholders of the Total Payments.

 

4.             This Agreement shall be administered, interpreted and enforced
under the internal laws of the State of Delaware without regard to the
principles of conflicts of laws thereof.

 

5.             If any provision of this Agreement is determined to be invalid or
unenforceable, it shall be adjusted rather than voided, to achieve the intent of
the parties to the extent possible, and the remainder of the Agreement shall be
enforced to the maximum extent possible.

 

6.             Notwithstanding the foregoing, in the event that the Merger is
not consummated on or prior to December 16, 2005, this Agreement shall thereupon
terminate and be of no further force or effect.

 

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

 

MUELLER WATER PRODUCTS, INC.

 

a Delaware corporation

 

 

 

 

 

By:

/s/

 

 

 

Walter A. Smith

 

 

Vice President, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

MUELLER GROUP, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/

 

 

 

Walter A. Smith

 

 

Vice President, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

[                  ]

 

4

--------------------------------------------------------------------------------